On May 14, 2003, the defendant was sentenced to three (3) years in the Montana State Prison for violations of the conditions of a suspended sentence for the offense of Persons Under the Influence of Alcohol or Drugs, Fifth Offense, a felony.
*41DATED this 8th day of September, 2003.
On August 21, 2003, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Larry Nistler. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was farther advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
The Division finds that the reasons advanced for modification are sufficient to hold that the sentence imposed by the District Court is clearly excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be modified to a three (3) year commitment to the Department of Corrections, with the recommendation that the defendant be placed at the WATCh program. Upon the successful completion of the WATCh program the balance of the defendant’s sentence shall be suspended. This modification will allow the defendant the opportunity for alcohol treatment, prior to his discharging the sentence or becoming parole eligible.
Done in open Court this 21st day of August, 2003.
Chairperson, Hon. Katherine R. Curtis, Member, Hon. Marc G. Buyske and Member, Hon. Gary Day.